             Case 2:21-cv-00153-kjd Document 1 Filed 06/08/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT                          1021 JUH-8 PH ll: ~O
                                         FOR THE
                                  DISTRICT OF VERMONT                                       CL[RK
                                                                                   ev_ L¼
THOMAS DORN,                                     )                                     D'l:PUlv ti ~..:nn
                                                                                              •   I
                                                                                                   P•"' -
                                                                                                      ~ ; .•

    Plaintiff                                    )
                                                 )
        V.                                       )
                                                      Docket No.       J:al- cv-153
                                                 )
CASEY LOUDON,                                    )
     Defendant                                   )

                                           COMPLAINT

                                              PARTIES

        1.      Plaintiff, Thomas Dom ("Mr. Dom") is a Florida resident with an address of 2224

Southwest 73 rd Terrace, Gainesville, Florida.

       2.       Defendant Casey Loudon ("Ms. Loudon") is a Vermont resident with an address

of 11 7 Dale Road, Burlington, Vermont.

                                  JURISDICTION AND VENUE

       3.       There is complete diversity of citizenship between the parties, and more than

$75,000, exclusive of interest and costs, is at stake in this controversy, so that this court has

jurisdiction of this matter pursuant to the provisions of 28 U.S.C. § 1332.

       4.       Venue is proper in this court because the underlying injury event which gave rise

to this civil action took place in Burlington, Chittenden County, Vermont, and 28 U.S.C.

§ 139l(a)(2) provides that a civil action may be brought in "a judicial district in which a

substantial part of the events or omissions giving rise to the claim occurred."

                                               FACTS

       5.       On or about April 29, 2019, Ms. Loudon was operating a motor vehicle at the

intersection of South Winooski Avenue and Cherry Street in Burlington, Vermont.
              Case 2:21-cv-00153-kjd Document 1 Filed 06/08/21 Page 2 of 3




       6.        On the same date, Mr. Dom was a passenger in the rear seat of the vehicle

operated by Ms. Loudon.

       7.        Ms. Loudon was operating a motor vehicle owned by Collette Loudon at the

above-mentioned time and place.

       8.        Ms. Loudon was travelling south on Winooski Avenue.

       9.        Ms. Loudon lost control of her vehicle and collided with an electric box and tree

on the right-hand side of Winooski Avenue ("Collision").

        10.      Police responded to the Collision at approximately 2:58 a.m., and arrested Ms.

Loudon for suspicion of driving under the influence.

        11.      At the time of the Collision, Ms. Loudon was operating her motor vehicle in a

negligent manner.

        12.      Ms. Loudon's negligence caused the Collision.

       13.       As a result of the Collision, Mr. Dom suffered injuries, including, but not limited

to, disc bulges at C3-4, C4-5, C6-7, and K5-Sl, a disc herniation ofC5-6, posttraumatic cervical

disc herniation, L4-L5 disc herniation with annular tear, left knee anterior cruciate ligament

strain and cyst, and post-concussive syndrome.

                                            COUNTI
                                 (Negligence against Ms. Loudon)

       14.       Mr. Dom hereby restates and incorporates by reference the allegations set forth in

paragraphs 1 through 13 above.

       15.       At the time of the Collision, Ms. Loudon was operating her motor vehicle in a

negligent manner.



                                                  2
              Case 2:21-cv-00153-kjd Document 1 Filed 06/08/21 Page 3 of 3




        16.      Ms. Loudon's negligence proximately caused the Collision and Mr. Dom's

ensuing injuries and associated loss of function, loss of the enjoyment of life, pain and suffering,

and other hardship.

        17.      As a result of the bodily injuries which he sustained on account of the Collision,

Mr. Dom has also incurred medical expenses.

       WHEREFORE, Thomas Dom demands judgment against Casey Loudon in an amount

equal to the actual damages sustained by him, and requests any further reiief as this Court may

deem just, plus interest and costs.

       THE PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES SO

TRIABLE.

       Dated: June 4, 2021



                                                       THE PLAINTIFF

                                                       By HIS attorney,




                                                       Gregory P. Howard          /
                                                       For Donovan O'Connor & Dodig, LLP
                                                       116 South Street
                                                       Bennington, VT 05201-1033
                                                       Tel: (802) 442-3233
                                                       Fax: (802) 447-2970
                                                       Email: mail@docatty.com

GPH:MWL:jnr




                                                  3
